Citation Nr: 1607970	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  10-42 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in St. Paul, Minnesota 


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1957 to December 1968.  He died in June 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona; jurisdiction has since been transferred to the VA Pension Management Center in St. Paul, Minnesota.

Preliminarily, the Board notes that the appeal of the denial of service connection for the cause of the Veteran's death stems from the March 2008 rating decision that initially denied the claim.  Specifically, in a November 2008 statement, the appellant requested reopening of her claim.  See November 2008 Report of Contact (VA Form 119).  Although this submission was characterized as a request to reopen, the appellant clearly expressed her dissatisfaction with the March 2008 denial of service connection for the cause of the Veteran's death.  See 38 C.F.R. § 20.201 (communication expressing dissatisfaction with RO decision and desire to contest the result constitutes a NOD; special wording not required).  See also Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (holding that that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD... finding that a statement constitutes an NOD merely requires finding 'terms that can be reasonably construed as a desire for appellate review'"); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement").  Thus, although the RO did not accept this November 2008 submission as an NOD, and instead issued a May 2009 rating decision confirming and continuing the previous denial, the Board thus finds that a timely NOD was filed with regard to the March 2008 rating decision.  See 38 C.F.R. § 20.201.

Moreover, in September 2008, the appellant and her representative submitted medical evidence, including an opinion from one of the Veteran's treating physicians addressing the etiology of the Veteran's terminal brain cancer.  See Letter dated in April 2008 from M.P.L., Medical Director of RTA Hospice and Palliative Care.  Accordingly, because this evidence was received within one year of the March 2008 rating decision, that decision is not final, and the current claims relate back to the original denial of service connection for the cause of the Veteran's death in March 2008.  See 38 C.F.R. § 3.156(b) (2015) (providing that if new and material evidence is received within one year after the date of mailing of an RO decision, it will be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period"); Young v. Shinseki, 22 Vet. App. 461, 466 (2009) (holding that new and material evidence received within one year of an RO decision prevents that decision from becoming final).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in June 2007.  The Veteran's death certificate lists his immediate cause of death as brain cancer.

2.  The evidence is at least in equipoise as to whether the Veteran's brain cancer is related to exposure to herbicides such as Agent Orange during his active service.



CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Because the Board is granting the claim of entitlement to service connection for the cause of the Veteran's death, any procedural deficiency is not prejudicial to the appellant.  

II.  Cause of Death

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for DIC benefits for the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the Veteran's death.  38 C.F.R. § 3.312.  Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established. 

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a). 

The Veteran died in June 2007 of brain cancer, as reflected in the Certificate of Death.  Private treatment records additionally attribute the Veteran's death to nasopharyngeal squamous cell carcinoma with metastasis to the brain.  See also St. Joseph's Hospital & Medical Center Radiation Oncology Treatment Records Dated from October 2005 to December 2006 (reflecting the Veteran's treatment for "recurrent nasopharyngeal squamous cell carcinoma"); Letter dated in April 2008 from M.P.L., Medical Director of RTA Hospice and Palliative Care (stating that the Veteran "died from an upper airway cancer with metastasis to his brain").  Further, his service records confirm that he had service on land in Vietnam during the Vietnam Era, and thus he is presumed to have been exposed to an herbicide agent.  See October 2007 Response to VA Request for Information (reflecting that the Veteran served in Vietnam from December 22, 1967 to December 4, 1968).  See also 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(iii).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307(a)(6). 


Certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  However, neither cancer of the brain nor nasopharyngeal squamous cell carcinoma are among the diseases eligible for presumptive service connection under section 3.309(e).  See id.  Thus, service connection for the Veteran's cancer on a presumptive basis due to his herbicide exposure is not warranted.  See id.  Nevertheless, service connection for his type of cancer may still be established with proof of direct causation.  See McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this regard, there are of record several opinions and statements from the Veteran's private treatment providers attesting to the likely relationship between the Veteran's terminal cancer and his in-service exposure to Agent Orange.  Specifically, the Veteran's private treating physician, Dr. J.M.M. opined that the Veteran's terminal cancer was related to his Agent Orange exposure.  See Letters Dated in July 2007 and October 2007 from J.M.M., M.D., of Arizona Otolaryngology Consultants, P.C.  Dr. J.M.M. stated that the Veteran developed ethmoid sinus cancer in 1989, and later developed nasopharyngeal cancer in 2005.  Dr. J.M.M. concluded that "this combination of upper airway cancer both in the nose and sinus . . . suggest[s] an exposure process as the underlying etiology."  Based on the Veteran's reports and his familiarity with the Veteran after eighteen years of treatment, Dr. J.M.M. found the only known exposure in the Veteran's history to be his in-service exposure to Agent Orange.  See id.  Accordingly, given the Veteran's constellation of symptoms, Dr. J.M.M. determined that the Veteran's terminal cancer was "more than likely" related to his exposure to Agent Orange while serving in Vietnam.  See id.


This opinion is supported by rationale, specifically that the Veteran had no other identified risk factors for the development of upper airway cancers save for his exposure to Agent Orange.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Further, Dr. J.M.M. explicitly based this opinion on his familiarity with and long-term treatment of the Veteran.  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993) (noting that there is no "treating physician rule" requiring the Board to give additional evidentiary weight to opinions of doctors who have evaluated or treated the Veteran over time, but it is permissible for the Board to bear this length of treatment in mind when considering just how familiar with the Veteran's condition the clinician may be).  Accordingly, the Board finds the opinion of Dr. J.M.M. to be highly probative as it is authored by a physician with relevant expertise, is supported by a clear explanation, and is based on his extensive history of treating Veteran. 

Moreover, this opinion is further supported by an April 2008 letter from M.P.L., the Medical Director of the facility which provided the Veteran's hospice care, which specifically noted M.P.L.'s approval of and agreement with Dr. J.M.M.'s assessment.  M.P.L. stated that the Veteran died from "an upper airway cancer with metastasis to his brain."  This brain tumor, M.P.L. opined, was an extension of his sinus cancer, and, as such, "it is appropriate to attribute a level of causality" to the Veteran's Agent Orange exposure."  See also November 2007 Letter from L.A.M., M.D. of Banner Health (indicating the likelihood of a correlation between the Veteran's sinus cancer, diagnosed in 1989, and his exposure to Agent Orange during his tour of duty in Vietnam).  

Importantly, while the Secretary of VA (Secretary) has concluded that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted, this conclusion is based solely on statistical analyses conducted by the National Academy of Sciences (NAS).  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,925 (Aug. 10, 2012) (hereinafter "Update"); see also Notice on Health Outcomes Not Associated With Exposure to Certain Herbicide Agents (hereinafter "Notice"), 75 Fed. Reg. 81332, 81333 (December 27, 2010); Notice, 72 Fed. Reg., 32395, 32407 (June 12, 2007).  These statistical analyses derived from population studies-and the Secretary's determinations as to whether a presumption for a given disease should be established based on NAS's reports-do not rule out the possibility of service connection based on direct scientific evidence.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) ("To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.").  Indeed, the Secretary's Update and prior Notices specifically state that a determination that a positive association does not exist between a given disease and Agent Orange exposure does not preclude VA from granting service connection for any such disease if the evidence otherwise supports service connection.  See Update, 77 Fed. Reg. at 47924.

Here, the medical evidence of record links the Veteran's nasopharyngeal and brain cancer to his in-service exposure to herbicides.  Moreover, there is no etiological opinion to the contrary and no other evidence that the Veteran's cancer may have a different cause.  Thus, the Board finds that the evidence is at least in equipoise as to the whether the Veteran's nasopharyngeal and brain cancer was caused by Agent Orange exposure.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

With regard to entitlement to service connection for the cause of death, the evidence of record reflects that the Veteran died as the result of recurrent nasopharyngeal squamous cell carcinoma with metastasis to his brain.  See 38 C.F.R. § 3.312.  Accordingly, because the Veteran's nasopharyngeal and brain cancer was incurred in active service by exposure to herbicides, and because this disease was the principal cause of death, the appellant is entitled to DIC benefits.  See 38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


